DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 03/13/2021.
Claims 1-17 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 is/are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Zadeh et al. (US 2014/0201126, “Zadeh”).

For claim 1, Zadeh discloses a method of aggregating video content to a service platform, the method comprising the steps of:
receiving, by the service platform from a client device, video metadata corresponding to a video accessible via a video content source (fig. 246, para. [2977], when a user tags (on his device) an image/video (content item or item) that is accessible via a publisher webpage, metadata of the tagged item is identified such as URI of the item);
analyzing, by the service platform, the video metadata to extract a video URL from the video metadata and saving the video URL to a database ([2977], URI of the tagged item is identified and saved to a social network webpage); and

For claim 3, Zadeh discloses the video content source comprises at least one of a webpage and a standalone application (fig. 246, tagging on a publisher webpage).

For claim 4, Zadeh discloses the video metadata comprises a URL ([2977], tagged item URI).

For claim 5, Zadeh discloses the step of transmitting, by the service platform, the video URL to the client device (fig. 246, tagged item’s URL can be sent to a user device for display via a social network webpage).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6, 7, 9-12, 14-17 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zadeh in view of Worthington (US 2010/0235765).

For claim 7, Zadeh discloses a method of aggregating video content to a service platform, the method comprising the steps of:
receiving, by the service platform from a crawler ([2977], crawling a publisher webpage for metadata), video metadata corresponding to a video that is accessible via a video content source (fig. 246, para. [2977], when a user tags (on his device) an image/video (content item or item) that is accessible via a publisher webpage, metadata of the tagged item is identified such as URI of the item);
Zadeh does not disclose:
detecting, by the service platform, whether a video URL can be extracted or created using the video metadata;
upon determining the video URL cannot be extracted or created using the video metadata, identifying a custom script configured to extract the video URL;
wherein the custom script is identified based on at least a domain of the video content source;

saving, by the service platform, the video URL to a database.
Worthington discloses:
detecting, by the service platform, whether a video URL can be extracted or created using the video metadata ([0092], when URL is hidden behind AJAX or similar schemes or dynamically assigned by the content provider or requires a recently assigned cookie);
upon determining the video URL cannot be extracted or created using the video metadata ([0092], when URL is hidden), identifying a custom script configured to extract the video URL (fig. 6, steps 1-4, 6a-6d, saving URL and vector of the media object/item fig. 10, 12, using a scheme/script to save media object URL to a database or media manager);
wherein the custom script is identified based on at least a domain of the video content source (fig. 6, steps 1-4, 6a-6d, [0057], saving URL of the web page and vector of the media object);
executing the custom script; and saving, by the service platform, the video URL to a database (fig. 10, step 6, saving URL and vector to a database).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Worthington’s teachings of creating URL for an item when the item’s URL is hidden or not to Zadeh’s teachings in order to provide a solution for bookmarking or saving items even when theirs URL’s are not available (Worthington, [0019], [0020]).


receiving, by the service platform from a client device, video metadata corresponding to a video that is accessible via a video content source (fig. 246, para. [2977], when a user tags (on his device) an image/video (content item or item) that is accessible via a publisher webpage, metadata of the tagged item is identified such as URI of the item);
detecting, by the service platform, whether a video URL can be extracted or created using the video metadata;
upon determining the video URL cannot be extracted or created using the video metadata, identifying a custom script configured to extract the video URL;
wherein the custom script is identified based on at least a domain of the video content source;
executing the custom script; and
saving, by the service platform, the video URL to a database.
Worthington discloses:
detecting, by the service platform, whether a video URL can be extracted or created using the video metadata ([0092], when URL is hidden behind AJAX or similar schemes or dynamically assigned by the content provider or requires a recently assigned cookie);
upon determining the video URL cannot be extracted or created using the video metadata ([0092], when URL is hidden), identifying a custom script configured to extract the video URL (fig. 6, steps 1-4, 6a-6d, saving URL and vector of the media object/item , 12, using a scheme/script to save media object URL to a database or media manager);
wherein the custom script is identified based on at least a domain of the video content source (fig. 6, steps 1-4, 6a-6d, [0057], saving URL of the web page and vector of the media object);
executing the custom script; and saving, by the service platform, the video URL to a database (fig. 10, step 6, saving URL and vector to a database).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Worthington’s teachings of creating URL for an item when the item’s URL is hidden or not to Zadeh’s teachings in order to provide a solution for bookmarking or saving items even when theirs URL’s are not available (Worthington, [0019], [0020]).

For claims 6, 11, 17, Zadeh does not disclose the step of extracting the video URL comprises creating the video URL using at least a portion of the video metadata.
Worthington discloses the step of extracting the video URL comprises creating the video URL using at least a portion of the video metadata (Worthington, fig. 10, the media object’s URL is created from the web page’s URL and a vector of the media object).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Worthington’s teachings of creating URL for an item when the item’s URL is hidden or not to Zadeh’s teachings in order to provide a solution 

For claims 9, 14, Zadeh-Worthington discloses the video content source comprises at least one of a webpage and a standalone application (Zadeh, fig. 246, tagging on a publisher webpage).

For claims 10, 15, Zadeh-Worthington discloses the video metadata comprises a URL (Zadeh, [2977], tagged item URI).

For claim 16, Zadeh-Worthington discloses the step of transmitting, by the service platform, the video URL to the client device (Zadeh, fig. 246, tagged item’s URL can be sent to a user device for display via a social network webpage).

Claim(s) 2 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zadeh in view of Lu (US 2015/0215357).

For claim 2, Zadeh does not disclose the step of making the video accessible to other users by making the video URL stored in the database accessible to the other users of the service platform.
Lu discloses making the video accessible to other users by making the video URL stored in the database accessible to the other users of the service platform ([0102], The sharing module 305b is configured to, after the collecting module 305 saves the 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Lu’s teachings of sharing bookmarked content to Zadeh’s system in order to enhance Zadeh’s system with the sharing feature and provide more collaboration with other users.

Claim(s) 8, 13 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zadeh-Worthington in view of Lu.

For claims 8, 13, Zadeh-Worthington does not disclose the step of making the video accessible to other users by making the video URL stored in the database accessible to the other users of the service platform.
Lu discloses making the video accessible to other users by making the video URL stored in the database accessible to the other users of the service platform ([0102], The sharing module 305b is configured to, after the collecting module 305 saves the playing address of the video into the user collecting list, obtain a sharing operation performed for the user collecting list by the user, and sharing a playing address of a video selected by the user through the sharing operation with another user).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Lu’s teachings of sharing bookmarked content to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/HIEU T HOANG/Primary Examiner, Art Unit 2452